UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-2145



BROOK MENGESHA,

                                                             Petitioner,

          versus


JOHN ASHCROFT, U. S. Attorney General,

                                                             Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A29-919-156)


Submitted:   October 8, 2003                 Decided:   October 28, 2003


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Mikre-Michael Ayelle, Arlington, Virginia, for Petitioner. Peter
D. Keisler, Assistant Attorney General, Christopher C. Fuller,
Senior Litigation Counsel, Ethan B. Kanter, Office of Immigration
Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Brook Mengesha, a native and citizen of Ethiopia, petitions

for review from the Board of Immigration Appeals’ (“Board”) order

denying   his    motion   to   reconsider.    We   have    reviewed   the

administrative record and the Board’s order and find that the Board

did not abuse its discretion in denying Mengesha’s motion to

reconsider.     See 8 C.F.R. § 1003.2(a) (2003); INS v. Doherty, 502

U.S. 314, 323-24 (1992).       Accordingly, we deny the petition for

review on the reasoning of the Board.        See In re: Mengesha, No.

A29-919-156 (B.I.A. Sept. 9, 2002). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          PETITION DENIED




                                    2